Citation Nr: 1810244	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-07 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than March 30, 1999 for the grant of service connection for the Veteran's bilateral shoulder and bilateral hip disabilities.  

2.  Entitlement to service connection for Guillain-Barré syndrome as secondary to service-connected Reiter's syndrome.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel

INTRODUCTION

The Veteran had active service from October 1969 to April 1971.  The Veteran died in November 2012 and the substituted appellant is his surviving spouse.  

These matters come to the Board of Veterans' Appeals (Board) from October 2009 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

These matters were previously remanded by the Board in March 2015 in order to obtain a medical opinion regarding the etiology of the Veteran's Guillain-Barré syndrome and to issue a statement of the case (SOC) regarding his earlier effective date claim.  As there has been substantial compliance with the prior remand directives regarding the Veteran's claims, the matters are properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for Guillain-Barré syndrome as secondary to service-connected Reiter's syndrome is addressed is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A December 1996 rating decision denied the Veteran's claims of entitlement to service connection for bilateral shoulder and bilateral hip disabilities; the Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  The Veteran's March 30, 1999 submission of relevant medical records was accepted by VA as a claim to reopen the previously denied claims of entitlement to service connection for bilateral shoulder and bilateral hip disabilities, and the evidence of record does not show that the Veteran filed a formal or informal application to reopen the claims following the prior final December 1996 rating decision at any time prior to March 30, 1999.  


CONCLUSION OF LAW

The criteria for an earlier effective date than March 30, 1999 for the grant of service connection for the Veteran's bilateral shoulder and bilateral hip disabilities have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process  

Neither the appellant nor her attorney has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Additionally, the Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Earlier Effective Date - Service Connection, Bilateral Shoulders & Hips  

The appellant also claims entitlement to an earlier effective date than March 30, 1999 for the grant of service connection for the Veteran's bilateral shoulder and bilateral hip disabilities.  

Except as otherwise provided, the effective date of an award of compensation based on a claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C. § 5110(a) (2012).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2017).  

A December 1996 rating decision denied the Veteran's claims of entitlement to service connection for bilateral shoulder and bilateral hip disabilities.  Following notification of the decision that same month, including his right to appeal, the Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  See 38 C.F.R. § 3.156(b) (2017); see also Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the December 1996 rating decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).  The effect of such finality is to preclude an award of an effective date prior to this decision.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003Vet).  Once a rating decision is final, only a request for a revision premised on clear and unmistakable error could result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); see also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("absent a showing of CUE, [the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.").  

Thereafter, a submission of relevant medical records received on March 30, 1999 was accepted by VA as a claim to reopen the previously denied claims of entitlement to service connection for bilateral shoulder and bilateral hip disabilities.  Notably, March 30, 1999 is the currently-assigned effective date for the grant of service connection for bilateral shoulder and bilateral hip disabilities.  

In this case, there simply is no legal authority for the Board to assign an earlier effective date, as the RO has already assigned the earliest possible effective date for the grant of benefits.  As discussed above, the December 1996 rating decision is final, and it is no longer the appropriate point from which to determine the effective date of an award.  38 C.F.R. § 3.400; see Rudd, 20 Vet. App. at 296.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Sears, 349 F.3d 1326.  As the Federal Circuit explained, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Id. at 248.  

Moreover, a review of the record does not show that the Veteran filed a formal or informal application to reopen the claims of entitlement to service connection for bilateral shoulder and bilateral hip disabilities following the prior final December 1996 rating decision at any time prior to March 30, 1999.  

As such, although entitlement to the benefit sought may have arisen earlier than March 30, 1999, the request to reopen the previously denied service connection claims was not received until March 30, 1999.  The effective date will be the date of receipt of the claim to reopen, or the date entitlement arose, whichever is later.  Because the application to reopen service connection for a left knee disability was not received until March 30, 1999, and the effective date can be no earlier than the claim to reopen, an earlier effective date for the grants of service connection for bilateral shoulder and bilateral hip disabilities is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An earlier effective date than March 30, 1999 for the grant of service connection for the Veteran's bilateral shoulder and bilateral hip disabilities is denied.  


REMAND

The Board finds that the October 2015 remand instructions have not been answered in full.  The November 2016 examiner addressed whether Guillain-Barré syndrome was caused by the service-connected Reiter's syndrome; however, she did not address whether Guillain-Barré syndrome was at least as likely as not aggravated by the service-connected Reiter's syndrome.

Accordingly, the case is REMANDED for the following actions:

1. Send the file to the November 2016 VA examiner to ask her to provide an addendum for her November 2016 medical opinion.  If the examiner is unavailable, refer the file to another appropriate medical professional.  

In the November 2016 medical opinion, the examiner wrote: "An extensive search of digital medical records was performed.  In addition, a PubMed search and review of recent information about Reiter's Syndrome was done. Neither the medical literature nor the treatment records reflect a causal association between the patient's Reiter's syndrome and his history of Guillain Barre."

The examiner is asked to answer whether it is at least as likely as not that Guillain-Barré syndrome was permanently aggravated by the service-connected Reiter's syndrome.  

If the examiner finds that Reiter's syndrome aggravated the Guillain-Barré syndrome, the examiner is asked to state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline for Guillain-Barré syndrome prior to aggravation.  If the examiner is unable to establish a baseline for the Guillain-Barré syndrome prior to the aggravation, he or she should state such and explain why a baseline cannot be determined.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2. Readjudicate the claim of entitlement to service connection for Guillain-Barré syndrome as secondary to service-connected Reiter's syndrome.  If the benefit sought on appeal remains denied, a supplemental statement of case (SSOC) should be furnished to the appellant and her attorney, and they should be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


